 In the Matter of INTERNATIONAL HARVESTER COMPANY (MCCORMICICWORKS)andFEDERAL LABOR UNION No. 22604; AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORIn the Matter of INTERNATIONAL HARVESTER COMPANY (MCCORMICKWORKS)andPATTERN MAKERS LEAGUE OF NORTH AMERICA, CHICAGOASSOCIATION, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCases Nos. R-2507 and R-0508.-Decided May 22, 1947Jurisdiction:motor truck and agricultural equipment manufacturing industry.Investigation and Certification of Representatives:existence of questions : Com-pany denied requests of rival unions for recognition until such time asBoard determines the exclusive representative of the employees; employeeshired to replace employees who have been inducted into military or navaltraining or service of the United Statesheldeligible to vote; persons in theemploy of the Company for a period of 6 months or lessheldeligible to vote:elections necessary.UnitsAppropriate for Collective Bargaining:(1) production and maintenanceemployees excluding salaried employees, supervisory employees on hourlyrates above the rank of working group leaders, factory clerical employees,officeclericalemployees, indentured apprentices, progressive executivestudents, fire and watch employees (except production and maintenance em-ployees who act as volunteer firemen), temporary employees, pattern makers,and pattern makers' apprentices; and (2) pattern makers and patternmakers' apprentices : determination of, presently made, although ordinarilyan election would be directed before establishing them as a separate appro-priate unit, since only the pattern makers' craft organization desires to appearon the ballotin such election.Mr. Jack G. Evans,for the Board.Mr. Frank B. Schwarer,of Chicago, Ill., for the Company.Mr. Joseph A. Padway,andMr. Herbert S. Thatcher,ofWashing-ton, D. C., andMr. Irving Brown,of Chicago, Ill., for Local 22604.Mr. George Q. Lynch,of Washington, D. C., andMr. Roy E. Rogers,of Hammond, Ind., for the Pattern Makers.Meyers cPc Meyers,byMr. Ben Meyers, of Chicago, Ill.,for the F. E.W. O. C.Mr. Louis Cokin,of counsel to the Board.32 N. L R. B, No. 640 INTERNATIONAL HARVESTER COMPANY41DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn March 7 and 31, 1941, respectively, Federal Labor Union No.22604, affiliated with the American Federation of Labor, herein calledLocal 22604, and Pattern Makers League of North America, ChicagoAssociation, herein called the Pattern Makers, filed with the RegionalDirector for the Thirteenth Region (Chicago, Illinois) separate peti-tions alleging that questions affecting commerce had arisen concern-ing the representation of employees at the McCormick Works of Inter-national Harvester Company, Chicago, Illinois, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On April 8, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice, and, act-ing pursuant to Article III, Section 10 (c) (2), of said Rules andRegulations, ordered that the two cases be consolidated.On April 15, 1941, the Regional Director issued a notice,of hearingon the consolidated cases, copies of which were duly served upon theCompany, Local 22604, the Pattern Makers, and Farm EquipmentWorkers Organizing Committee, herein called the F.E. W. O. C., alabor organization claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held on April22 and 23; 1941, at Chicago, Illinois, and on April 28, 1941, at Daven-port, Iowa, before R. N. Denham, the Trial Examiner duly designatedby the Chief Trial Examiner. The Board, the Company, Local 22604,and the F. E. W. O. C. were represented by counsel, the Pattern Makersby its representative; all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues was afforded all parties.Atthe close of the hearing, counsel for the F. E. W. O. C. moved to con-solidate this proceeding with other proceedings involving the Com-pany which are pending before the Board. The Trial Examiner re-served ruling thereon.The motion is hereby denied.At the close ofthe hearing, counsel for the Board moved to, conform the pleadings tothe proof adduced at the hearing.The Trial Examiner granted themotion.During the course of the hearing the Trial Examiner made 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral rulings on other motions and on objections to the admission ofevidence.The Board has reviewed all the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Pursuant to notice duly served upon all the parties, a hearing forthe purpose of oral argument was held before the Board on May 2,1941, at Washington, D. C.Local 22604, the F. E. W. O. C., and thePattern Makers were represented and participated in the argument.The Company did not appear at the argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYInternationalHarvester Company is a New Jersey corporationwith its general offices at Chicago, Illinois.The Company is en-gaged in the design, manufacture, assembly, repair, sale, and distri-bution of motor trucks, farm tractors, industrial tractors, tillageimplements, planting and seeding machines, hoeing machines, andother farm equipment and kindred items and supplies. It operatesplants in the States of Illinois, Wisconsin, Indiana, Ohio, New York,Tennessee, and California.This proceeding is concerned solely withitsMcCormick Works located at Chicago, Illinois.The Companyuses large quantities of raw materials in its manufacturing opera-tions at the McCormick Works, a very substantial amount of whichare shipped to the McCormick Works from points outside the Stateof Illinois.During 1940 the Company manufactured products at itsMcCormick Works valued at about $25,000,000, a very substantialpercentage of which represented shipments made by the Company topoints outside the State of Illinois.The Company employs approxi-mately 6,400 employees at the McCormick Works.II.THE ORGANIZATIONS INVOLVEDPattern Makers League of North America, Chicago Association, isa labor organization affiliated with the American Federation ofLabor.It admits to membership employees at the McCormick Worksof the Company.Federal Labor Union No. 22604 is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipFarm Equipment Workers Organizing Committee is a labor or-ganization affiliated with the Congress of Industrial Organizations.It admits to membership employees at the McCormick Works of theCompany. INTERNATIONAL HARVESTER COMPANY43III.THE QUESTIONSiCONCERNINGREPRESENTATIONThe Pattern Makers, Local 22604, and the F. E. W. O. C. haveeach requested the Company to be recognized as exclusive representa-tive of certain employees at the McCormick Works.The Companyhas denied all of these requests until such time as the Board deter-mines the exclusive representative of the employees.A statement ofthe Regional Director, introduced in evidence at the hearing, showsthat the Pattern Makers, Local 22604, and the F. E. W. O. C. eachrepresent a substantial number of employees in the unit alleged byeach to be appropriate.,We find that questions affecting commerce have arisen concerningthe representation of employees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITSThe Company, the F. E. W. O. C., and Local 22604 agreed at thehearing that all production and maintenance employees at theMcCormick Works of the Company, excluding salaried employees,supervisory employees on hourly rates above the rank of workinggroup leaders, factory clerical employees, office clerical employees,indentured apprentices, progressive executive students, fire and watchemployees (except production and maintenance employees who actas volunteer firemen), and temporary employees, constitute a unitappropriate for the purposes of collective bargaining.They furtheragreed that the pattern makers and pattern makers' apprenticesshould be included in such unit unless they are found by the Boardto constitute a separate unit.1The RegionalDirectorreportedthat 47 employees, whosenames appear on the Com.pany's pay roll of March 10,1941, havesigned membershipapplicationcardsin the PatternMakersThere are 102 employees on this pay roll who are inthe unit alleged to be appropriate by the PatternMakersThe RegionalDirectorfurther reported that 1,630 em-ployees,whose names appear onthe Company'spay rollofMarch 10, 1941,have signedmembership application cards in Local22604, and that 2,199 employees on this pay rollhave signed membership application cards in theF. E W. O. C. Thereare 5,858 employeeson the March10, 1941, payrollwho are in the unit alleged to be appropriateby Local22601and the F. E. W O. C 44DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Pattern Makers urges that all pattern makers and patternmakers' apprentices at the McCormick Works of the Company consti-tute an appropriate unit.Local 22604 stated that it had no objectionto this unit.The F. E. W. 0. C. stated that the question of whether ornot the pattern makers and pattern makers' apprentices constitute aseparate unit was one for the Board, but that in the event the Boardfound them to constitute a separate appropriate unit it did not desireto appear on the ballot in an election among such employees.The pat-tern makers work in a separate department of the plant and theirwork is of a highly skilled nature, requiring a lengthy apprenticeship.Although we would ordinarily direct a separate election among thepattern makers before establishing them as a separate appropriate unit,since only the Pattern Makers desires to appear on the ballot in suchan election, we shall make our determination as to the unit at this time.We find that all pattern makers and pattern makers' apprentices atthe McCormick Works of the Company constitute a unit appropriatefor the purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.We find that all production and maintenance employees at the Mc-Cormick Works of the Company, excluding salaried employees, super-visory employees on hourly rates above the rank of working groupleaders, factory clerical employees, office clerical employees, indenturedapprentices, progressive executive students, fire and watch employeesfiremen), temporary employees, pattern makers, and pattern makers'apprentices, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by elections by secret ballot.The F. E.W. 0. C. stated that in the event the Board directs an election, itdesires that a pay roll prior to January 29, 1941, be used to determineeligibility to vote 2Local 22604 and the Company stated that,theydesire that the pay roll immediately preceding the date of the electionbe used for this purpose. It appears that the number of employees2 The F. E. W: O.C. stated in support of this request that on January 29, 1941,a strikewas called at another plant of the Company and because of a threat that it would spreadto the McCormick Works, the Company padded its pay roll at the McCormick works. INTERNATIONAL -HARVESTER COMPANY, . , ,45employed by the Company is constantly increasing due to an increasein orders because of the national defense program. In accordancewith our usual procedure, we shall direct that the ,employees eligibleto vote in the respective elections shall be those in the respective ap-propriate units whose names appear on the Company's pay roll for theperiod immediately preceding the date of our Direction of Electionsherein, subject to such limitations and additions as are set forth in theDirection.The F. E. W. 0. C. urges that employees who have been in the em-ploy of the Company for a period of 6 months or less at the time of theelection should be deemed ineligible to vote. In support of itscontention it states that such employees are temporary.The recorddiscloses that all employees are hired by the Company on a permanentbasis and receive the same salary as employees who have been in theemploy of the Company for more than 6 months. A representative ofthe Company testified that it takes between 3 and 6 months for theCompany to find out whether a new employee's work will justify hisretention on the pay roll.We find that such employees should votein the elections.The F. E. W: 0. C. contends that employees hired to replaceemployees who have been inducted into the military or naval train-ing or service of the United States should be declared ineligible tovote on the ground that they are temporary employees.Local 22604desires that these employees vote, stating in support of its contentionthat these employees have prospects of being employed for at least1 year.The Company stated that it classifies such employees as tem-porary so that in the future, it will be in a position to comply withthe requirements of the Selective Service Act with respect to 'thereemployment of the men who are inducted into the active militaryservice or training of the United States. It appears that these em-ployees work under the same conditions as all other employees ofthe Company and have prospects of at least 1 year's employmentwith the Company.We find that they should vote in the elections.The F. E. W. 0. C. stated that it desires that the elections be heldoff the premises of the Company before or after working hours.Local 22604 and the Company urge that the elections be held oncompany property during working hours.We shall leave the issuesthus raised by the conflicting claims of the F. E. W. 0. C. and Local22604 to the determination of the Regional Director after consultationwith the parties.The F. E. W. 0. C. requests that no election be held in this casein less than 60 or more than 90 days from the date of the Decisionherein because of the unsettled conditions arising from the effects ofunfair labor practices on the part of the Company which have not 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen dissipated,3 the hiring of many new employees, and the exist-ence of a strike at the plant involved herein in February 1941. Inaccordance with our usual practice we shall direct that the electionsin this case be held as soon as possible, but not later than thirty (30)days from the date of the Direction.The F. E. W. O. C. requests that the election in this case be heldon the same date as the elections in five other cases before the Boardinvolving the Company'We shall leave the determination of thedate on which each of the elections shall be held to the discretionof the Regional Directors involved, subject to the 30-day limitationset out above.However, we hereby direct that none of the ballotsin any of the elections be opened and tabulated until after thecompletion of all the elections.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees at the McCormick Works of InternationalHarvester Company, Chicago, Illinois, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All pattern makers and pattern makers' apprentices at theMcCormick Works of the Company constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.3.All production and maintenance employees at the McCormickWorks of the Company, excluding salaried employees, supervisoryemployees on hourly rates above the rank of working group leaders,factory clerical employees, office clerical employees, indenturedapprentices, progressive executive students, fire and watch employees(except production and maintenance employees who act as volunteerfiremen), temporary employees, pattern makers, and pattern makers'apprentices, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-3On February 8, 1941, the Board issued a Decision and Order finding that the Companyhad committed unfair labor practices within the meaning of the ActThereafter theRegional Director notified the Board that the Company had complied with the Order.4 These cases involve the Rock Falls Works, East Moline Works, Milwaukee Works,West Pullman Works, and Farmall Works of the Company. INTERNATIONALHARVESTERCOMPANY47tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith International Harvester Company, Chicago, Illinois, electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to. Article III, Section 9, of said Rules andRegulations :1.Among all pattern makers and pattern makers' apprentices attheMcCormick Works of the Company who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by PatternMakers League of North America, Chicago Association, affiliated withtheAmerican Federation of Labor, for the purposes of collectivebargaining; and2.Among all production and maintenance employees at the McCor-mick Works of the Company who were employed during the pay-rollperiod immediately preceding the date of this -Direction, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding sala-ried employees, supervisory employees on hourly rates above the rankof working group leaders, factory clerical employees, office clericalemployees, indentured apprentices, progressive executive students, fireand watch employees (except production and maintenance employeeswho act as volunteer firemen), temporary employees, pattern makers,pattern makers' apprentices, and employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented by Federal Labor Union No. 22604, affiliated with theAmerican Federation of Labor, or by Farm Equipment WorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or byIeither.MR. EDwiN S. SMITH, dissenting in part :I seeno justification for setting up the employees urged by thePatternMakers in a separate appropriate bargaining unit.They 48DECISIONSOF NATIONALLABOR RELATIONS BOARDconstitute employees in one of many departments in an integratedplant and there is a complete absence of any bargaining history, be-tween the Pattern Makers and the Company on behalf of these em-ployees.I think the reasons expressed in my dissenting opinions intheAllis-Chalmers 5and subsequent cases are here applicable, andunder these circumstances I consider that the pattern makers andpattern makers' apprentices should be included in the industrial) unit.On May 7, 1941, the Board affirmed the Regional Director's actionin refusing to issue a complaint charging the Company with, havingengaged in-unfair labor practices at the McCormick Works. I dis-sented from the Board's action in this respect because I was of theopinion that, upon the evidence presented to the Board, .a complaintshould have been issued. In an analogous situation,6 I dissented fromthe Board's direction ordering an election, stating that I believedthat no election should be held since the complaint had not been issued,tried, and finally disposed of by the Board.However, the specialconsiderations which moved me to, dissent in that case are not herepresent, and since my view with respect to the desirability of issuinga complaint has been overruled by a majority of the Board I concurin the Direction of Election providing for an election among the pro-duction and maintenance employees to be held within thirty (30) days.sMatter of Allis-Chalmers Manufacturing CompanyandInternational Union, UnitedAutomobile Workers of America, Local2j8, 4 N L. R. B 159, 175.°Matter of The Red River Lumber Company,a corporationandLumber and SawmillWorkers Local Union No53,InternationalWoodworkers of America,31N L. R. B. 10.